Title: To James Madison from Joseph Pitcairn, 11 May 1801 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


11 May 1801, Hamburg. Reports changes since his 11 Apr. letter. Prussia has asked Danish troops to leave Hamburg; navigation of the Elbe is now open to all following British actions. Russian intentions are still unclear; France and Great Britain are still seeking their support. Comments on importance of British landing in Egypt. Reports that U.S. vessels have drawn large freights in every nation from Spain to Norway. Should Anglo-Russian difficulties continue into winter, suggests purchase of hemp, sailcloth, and iron for American navy or merchant marine. Refers to his letters of eighteen months ago for details of making such purchases.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 4 pp.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

